Citation Nr: 1825265	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic thoracolumbar spine disability.

2.  Entitlement to service connection for a chronic respiratory disability, claimed as chest pain, frequent colds, asthma, bronchitis, and obstructive sleep apnea.

3.  Entitlement to service connection for a chronic disability of the vascular system.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to an initial evaluation in excess of 20 percent for varicose veins of the right lower extremity.



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Veteran testified at a hearing before a Decision Review Officer that he sought treatment in 1977 or 1978 at the VA Clinic in Mayaguez; that he sought treatment in the 1990s by a private otolaryngologist who removed polyps from his nostrils; that he was hospitalized at St. German in the 1990s; and that he began VA treatment again around 2000.  

The AOJ requested the VA treatment records from 1977 to 1978 and received a negative response.  In addition, the Veteran could not remember the name of the private otolaryngologist.  

Other than the VA treatment records included in the Social Security Administrative records, there are no VA treatment records in the file.  The Board observes that VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As it is unclear what disorders were treated at the VA medical facility in Mayaguez around 2000, the Veteran should be provided an additional opportunity to clarify this information and enable VA to obtain any VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).  As such, all available VA treatment records should be associated with the file.  The VCAA requires that attempts be made to obtain VA records unless it is futile.  Without a negative response from the VA Medical Center, it is not clear that further requests would be futile.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to clarify if he has received any VA or non-VA medical treatment with respect to his back problems, respiratory/chest problems, vascular system problems, hypertension, psychiatric problems, and varicose veins, to include hospitalization noted at the August 2014 hearing.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records.  These records, as well as all records from the VA Medical Center in San Juan and all records from the VA outpatient clinic in Mayaguez, should then be obtained and associated with the file.  If any of the records have been retired to a federal records storage facility, all necessary follow-up efforts must be made to obtain the records, until it is clear from the responses received that further requests would be futile.
The Veteran is hereby advised that he may also submit any evidence or further argument relative to the claims at issue.  All attempts to obtain records should be documented in the claims folder.

2.  The case should be reviewed on the basis of the additional evidence.  If additional development is indicated, it should be undertaken.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


